                                            DISTRICT JUDGE'S MINUTES
                              IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: James A. Teilborg                     Date: October 3, 2018
USA v. Nolan Jack Sperling                                 Case Number: CR-16-01198-001-PHX-JAT

Assistant U.S. Attorney: Matthew H. Binford
Attorney for Defendant: Sean Christopher Chapman, Retained
Interpreter: N/A
Defendant: ☒Present ☐ Not Present ☒Released          ☐Custody ☐ Summons ☐ Writ

STATUS HEARING re: Sentencing

At the Court’s enquiry, counsel stipulate this matter can be held publically. IT IS ORDERED adopting
the Magistrate Judge’s Findings and Recommendation Upon a Plea of Guilty (Doc. 58). After
discussion with counsel, the Court accepts the plea and plea agreement in this matter.

Discussion held. IT IS ORDERED deferring Sentencing until December 2, 2020, at 1:30 p.m
During the period of time between change of plea and sentencing the defendant shall abide by the
following conditions:

      Submit to and follow a program of supervision as directed by the United States Pretrial Service Office
      Violate no law, Federal, State or Local. If arrested, the defendant is to immediately contact the United States
       Pretrial Services Office
      Work regularly at a lawful occupation or attend school full-time.
      Report to the United States Pretrial Services Office as directed
      Follow all instructions and orders from the United States Pretrial Services Office
      Continue to cooperate with the United States pursuant to the Cooperation Addendum
      Defendant shall not travel outside of Arizona without prior Court approval




Court Reporter: Linda Schroeder
Deputy Clerk: Maureen Williams                                                                  Start: 1:31 PM
                                                                                                Stop: 1:59 PM
